UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-4523


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

JAMES DEAN HAM,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Statesville. Kenneth D. Bell, District Judge. (5:05-cr-00006-KDB-DSC-1)


Submitted: September 23, 2020                                     Decided: October 6, 2020


Before NIEMEYER and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Eric Anthony Bach, Charlotte, North Carolina, for Appellant. R. Andrew Murray, United
States Attorney, Charlotte, North Carolina, Amy E. Ray, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James D. Ham appeals the 37-month sentence imposed upon revocation of his

supervised release.   On appeal, Ham argues only that the revocation sentence was

procedurally unreasonable because the district court failed to explain its decision to impose

a sentence consecutive to the sentence for Ham’s new criminal convictions. We affirm.

       “A district court has broad discretion when imposing a sentence upon revocation of

supervised release.” United States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013). “We will

affirm a revocation sentence if it is within the statutory maximum and is not plainly

unreasonable.” Id. (internal quotation marks omitted). In reviewing revocation sentences,

“we first must determine whether the sentence is procedurally or substantively reasonable,”

evaluating the same general considerations employed in our review of original sentences.

United States v. Slappy, 872 F.3d 202, 207 (4th Cir. 2017). “A revocation sentence is

procedurally reasonable if the district court adequately explains the chosen sentence after

considering the Sentencing Guidelines’ nonbinding Chapter Seven policy statements and

the applicable 18 U.S.C. § 3553(a) factors.” Slappy, 872 F.3d at 207 (footnote omitted).

If we find a sentence unreasonable, then we proceed to determine whether it is “plainly”

so. Webb, 738 F.3d at 640. We have thoroughly reviewed the record and conclude that

Ham’s plea agreement provided that the revocation sentence was to run consecutive to the

term imposed on the new criminal convictions, and the sentence is not plainly

unreasonable.




                                             2
       Therefore, we affirm the revocation judgment. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             3